DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robl et al. (US 8858581) in view of Mühlhoff et al. (US 20100228236), both cited previously.
	Regarding claim 1, Robl discloses one-piece patient interface for a femtosecond laser  (column 1 lines 38-40, laser systems having laser radiation pulse durations in the femtosecond range are nowadays used for cutting operations), the one-piece patient interface 10A comprising: an upper circular portion 24, 24a (Figs. 2-3, column 5 lines 30-37, On the wide end of the spacer cone, the interface unit is furthermore configured 
However Robl discloses substantially all the limitations of the claim(s) except for for single-stage docking of a femtosecond laser.  Mühlhoff discloses single-stage docking of a femtosecond laser (section 0044, treatment apparatus 1 comprises a laser 3 which emits pulsed laser radiation. The pulse duration is e.g. in the femtosecond range). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the 
Concerning claim 2, Robl in view of Mühlhoff, specifically Mühlhoff discloses the applanation plate comprises an applanation plate coating that is substantially transparent to treatment wavelengths of a femtosecond laser and substantially reflective to non-treatment wavelengths (Section 0019, Alternatively or additionally, in order to realize certain spectral properties for illumination of the object field, the coupling unit may comprise a dielectric coat or absorbing filters, e.g. colored glasses, for the purpose of spectral filtering or reduction of reflections). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Robl by adding an applanation plate coating that is substantially transparent to treatment wavelengths of a femtosecond laser and substantially reflective to non-treatment wavelengths as taught by Mühlhoff in order to facilitate proper laser therapy to be delivered to the eye of a patient.
Concerning claim 5, Robl in view of Mühlhoff, specifically Mühlhoff discloses Mühlhoff discloses the applanation plate coating is coated on an exterior side of the applanation plate (Section 0019, Alternatively or additionally, in order to realize certain spectral properties for illumination of the object field, the coupling unit may comprise a dielectric coat or absorbing filters, e.g. colored glasses, for the purpose of spectral filtering or reduction of reflections). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in 
With respect to claim 6, Robl in view of Mühlhoff, specifically Mühlhoff discloses the applanation plate coating is biocompatible, biologically inactive, does not irritate an eye when in contact, and does not leave residue on the eye when in contact (Section 0019, Alternatively or additionally, in order to realize certain spectral properties for illumination of the object field, the coupling unit may comprise a dielectric coat or absorbing filters, e.g. colored glasses, for the purpose of spectral filtering or reduction of reflections). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Robl by adding applanation plate coating is biocompatible, biologically inactive, does not irritate an eye when in contact, and does not leave residue on the eye when in contact as taught by Mühlhoff in order to facilitate proper laser therapy to be delivered to the eye of a patient.
Regarding claim 7, Robl in view of Mühlhoff, specifically Mühlhoff discloses the applanation plate coating is coated on an interior side of the applanation plate (Section 0019, Alternatively or additionally, in order to realize certain spectral properties for illumination of the object field, the coupling unit may comprise a dielectric coat or absorbing filters, e.g. colored glasses, for the purpose of spectral filtering or reduction of reflections). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the 
Concerning claim 8, Robl discloses single-stage docking for a femtosecond laser (column 1 lines 38-40, laser systems having laser radiation pulse durations in the femtosecond range are nowadays used for cutting operations) connecting a vacuum to a vacuum connection 50a of a one-piece patient interface (Fig. 3, column 7 lines 30-35, The suction chamber is configured here as an annular chamber, which is open towards the surface of the eye along its entire annular circumference and is connected to an evacuation connection, schematically indicated at 50a, to which a tube line can be attached in order to connect the interface unit 10a to a pump system), the patient interface 10a comprising: an upper circular portion 24, 24a (Figs. 2-3, column 5 lines 30-37, On the wide end of the spacer cone, the interface unit is furthermore configured with a mounting flange, which extends annularly around the spacer cone and protrudes radially from the spacer cone. Over a part of its circumferential extent, the mounting flange is widened to form a gripping plate, which allows a user to grip the interface unit and insert it radially into a slot of the laser system); a lower conical portion 14a formed with the upper circular portion 24, 24a (column 7 lines 24-30, The interface unit 10a according to the embodiment of FIG. 3 is formed by an integrally produced interface body which forms not only the spacer cone 14a, the contact plate 20a and the mounting flange 24a, but also a suction ring 46a having a suction chamber 48a which is open towards the surface of the eye and is used to suck the suction ring 46a onto the eye); an applanation plate 20a in the lower conical portion (Fig. 3, column 7 lines 25-27, The 
However Robl discloses substantially all the limitations of the claim(s) except for a connecting a femtosecond laser to the one-piece patient interface. Mühlhoff discloses 
With respect to claim 9, Robl discloses connection or activating no additional vacuum (column 7 lines 24-35, The interface unit 10a according to the embodiment of FIG. 3 is formed by an integrally produced interface body which forms not only the spacer cone 14a, the contact plate 20a and the mounting flange 24a, but also a suction ring 46a having a suction chamber 48a which is open towards the surface of the eye and is used to suck the suction ring 46a onto the eye 12a. The suction chamber 48a is configured here as an annular chamber, which is open towards the surface of the eye along its entire annular circumference and is connected to an evacuation connection, schematically indicated at 50a, to which a tube line can be attached in order to connect the interface unit 10a to a pump system).
Regarding claim 10, Robl discloses a control device operable to adjust a position of the femtosecond laser (column 5 lines 60-63, The positioning surfaces of the positioning projections respectively form a first positioning surface in the sense of the invention, whereas the contact surface of the contact plate forms a second positioning surface); a one-piece patient interface 10a on an eye 12a, the patient interface comprising: an upper circular portion 24, 24a, (Fig. 2-3, Figs. 2-3, column 5 lines 30-37, 
However Robl does not disclose a femtosecond laser operable to supply a treatment wavelength, the applanation plate coated with an applanation plate coating that is substantially transparent to treatment wavelengths of a femtosecond laser and substantially reflective to non-treatment wavelengths and a detection device operable to detect reflected non-treatment wavelengths and generate data relating to the reflected non-treatment wavelengths detected; and a processor operable to: receive data from the detection device relating to the reflected non-treatment wavelengths detected; and generate measurements for cutting a flap using treatment wavelengths of the femtosecond laser. Mühlhoff discloses a femtosecond laser operable to supply a treatment wavelength (section 0044, treatment apparatus 1 comprises a laser 3 which emits pulsed laser radiation. The pulse duration is e.g. in the femtosecond range). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Robl by adding single-stage docking of a femtosecond laser as taught by Mühlhoff in order to facilitate proper laser therapy to be delivered to the eye of a patient;  Mühlhoff discloses the applanation plate coated with an applanation plate 
Concerning claim 13, Robl in view of Mühlhoff, specifically Mühlhoff discloses the applanation plate coating is coated on an exterior side of the applanation plate (Section 0019, Alternatively or additionally, in order to realize certain spectral properties for illumination of the object field, the coupling unit may comprise a dielectric coat or absorbing filters, e.g. colored glasses, for the purpose of spectral filtering or reduction of reflections). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Robl by adding an the applanation plate coating is coated on an exterior side of the applanation plate as taught by Mühlhoff in order to facilitate proper laser therapy to be delivered to the eye of a patient.


Regarding claim 15, Robl in view of Mühlhoff, specifically Mühlhoff discloses the applanation plate coating is coated on an interior side of the applanation plate (Section 0019, Alternatively or additionally, in order to realize certain spectral properties for illumination of the object field, the coupling unit may comprise a dielectric coat or absorbing filters, e.g. colored glasses, for the purpose of spectral filtering or reduction of reflections). This allows for proper laser therapy to be delivered to the eye of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Robl by adding the applanation plate coating is coated on an interior side of the applanation plate as taught by Mühlhoff in order to facilitate proper laser therapy to be delivered to the eye of a patient.
Claim(s) 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robl et al. (US 8858581), in view of Mühlhoff et al. (US 20100228236), both cited previously and further in view of Schuele et al. (US 20170000647), cited previously.
With respect to claims 3 and 11, Robl in view of Mühlhoff discloses the invention substantially as claimed however does not disclose the treatment wavelengths of the femtosecond laser are near-infrared wavelengths greater than 900 nm and the non-treatment wavelengths include ultraviolet wavelengths in the range of 200-400 nm. Schuele discloses the treatment wavelengths of the femtosecond laser are near-infrared wavelengths greater than 900 nm and the non-treatment wavelengths include ultraviolet wavelengths in the range of 200-400 nm (section 0019-0020, first treatment laser beam is an infrared wavelength beam with a wavelength between 1050 nm to 1100 nm, the second treatment laser beam is an ultraviolet wavelength beam having a wavelength of 320 nm to 370 nm). This allows for proper laser treatment wavelength to be delivered to the patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Mühlhoff by adding proper treatment wavelength as taught by Schuele in order to facilitate proper laser treatment wavelength to be delivered to the patient.
Regarding claims 4 and 12, Robl in view of Mühlhoff discloses the invention substantially as claimed however does not disclose the treatment wavelengths of the femtosecond laser are near-infrared wavelengths greater than 900 nm and the non-treatment wavelengths include ultraviolet wavelengths in the range of 200-400 nm and visible wavelengths in the range of 400-700 nm. Schuele discloses the treatment wavelengths of the femtosecond laser are near-infrared wavelengths greater than 900 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792